Order filed January 6, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00654-CR
                                    ____________

                            CHAD SMALL, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1383973

                                      ORDER

      Appellant is not represented by counsel on appeal. This court is unaware
whether appellant is entitled to appointment of counsel and to proceed without the
payment of costs.

      In addition, the certification of the defendant’s right of appeal appears to be
incorrect. The certification states this “is a plea-bargain case, and the defendant has
no right of appeal.” The judgment reflects that this is not a plea bargain case.
      Accordingly, we enter the following order.

      We ORDER the judge of the 263rd District Court to immediately conduct a
hearing at which appellant and counsel for the State shall be present to determine
whether appellant desires to prosecute his appeal, and, if so, whether appellant is
indigent and, thus entitled to appointed counsel. The judge shall appoint appellate
counsel for appellant, if necessary. The judge shall see that a record of the hearing
is made, shall make findings of fact and conclusions of law, and shall order the
trial clerk to forward a record of the hearing and a supplemental clerk=s record
containing the findings and conclusions. Those records shall be filed with the clerk
of this court within 30 days of the date of this order.

      In addition, we ask that the trial court review the record, and, if necessary,
correct the certification of the defendant’s right of appeal, request the trial court
clerk to prepare and certify a supplemental clerk’s record containing the corrected
certification, and file the supplemental clerk’s record with this court within 30 days
of the date of this notice.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

                                        PER CURIAM

                                           2